Citation Nr: 1012734	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-39 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to 
include as secondary to service connected bronchial asthma 
with chronic seasonal allergic rhinitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1977 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability which is 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303(a) (2009).  Service connection may 
be granted for disease that is diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not 
mean that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease identity 
is established, there is no requirement of evidentiary 
showing of continuity.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, 
there must (1) be medical evidence of a current disability; 
(2) evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
96; see Hickson, supra, at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative 
issue in a claim for benefits involves either medical 
etiology or a medical diagnosis.  Instead, under section 
1154(a), lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a lay person is 
competent to identify the medical condition, the lay person 
is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)

In the present case, the Veteran's wife, M.J.A., wrote in a 
January 2008 statement that she knew his sleep apnea began 
when he was in the military.  Ms. A indicated that they got 
married 1986, and that the Veteran would snore and stop 
breathing at night.  His snoring worsened, causing them to 
sleep in different rooms, and his asthma and allergy 
medicines did not help.  Therefore, he sought treatment for 
sleep disorders in September 2007.  The VA treatment records 
show that the Veteran has since been diagnosed with sleep 
apnea.  The Veteran wrote on his December 2008 VA Form 9 
that when he lived in barracks during his service roommates 
would tell him that he would stop breathing or make loud 
noises.  When he was in the field and slept in a maintenance 
tent with approximately 20 others, his snoring and loud 
noises prevented the others from sleeping.

The Board finds that, giving the benefit of doubt to the 
Veteran, there has been a continuity of symptomatology 
related to his sleep since his active service.  The 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, the Veteran and Ms. A are not competent to state 
that his sleep apnea began in service.  However, they are 
competent to support a claim for service connection by 
discussing the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

The RO did not afford the Veteran a VA examination for his 
sleep apnea, and there is no opinion of record regarding 
whether there is a nexus between the sleep related 
symptomatology of which the Veteran currently complains, and 
his in-service symptoms.  In this regard, the duty to assist 
requires that, in deciding whether a VA medical examination 
be provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or 
with another service-connected disability; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types 
of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity 
of symptomatology such as pain or other symptoms capable of 
lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Board finds that a VA medical opinion must be obtained 
before this claim can be decided based on continuity of 
symptomatology.  See 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4), McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence, not already of 
record, which pertains to the claim for 
service connection for sleep apnea, to 
include as secondary to service connected 
bronchial asthma with chronic seasonal 
allergic rhinitis.  Invite the Veteran to 
submit all pertinent evidence in his 
possession, and explain the types of 
evidence that it is his ultimate 
responsibility to submit.

2.  After all available records and/or 
responses from each contacted entity have been 
associated with the claims file, or the time 
period for the Veteran's response has expired, 
the RO should arrange for the Veteran to 
undergo a VA examination to evaluate his sleep 
apnea. 

The claims file, to include a complete copy of 
this Remand, must be made available to the 
examiner, and the report of the examination 
should include discussion of the Veteran's 
service treatment records, documented medical 
history, and contentions regarding his claimed 
sleep apnea.

a.  All appropriate tests and studies and/or 
consultation(s) should be accomplished (with 
all findings made available to the 
examiner(s) prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

b.  As to any current sleep apnea, the 
examiner should specifically state whether 
it is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
such currently diagnosed disorder (1) arose 
in or as a result of service, or (2) is 
causally related to or aggravated by his 
already service-connected bronchial asthma 
with chronic seasonal allergic rhinitis; or 
whether such a relationship to service or to 
the other, service-connected, disability is 
unlikely (i.e., less than a 50-50 
probability)

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

e.  If any question cannot be answered 
without resorting to speculation or 
conjecture, the examiner must so specify in 
the report, and provide a complete 
explanation as to why such question cannot 
be answered.

3.  Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for 
sleep apnea, to include as secondary to service 
connected bronchial asthma with chronic 
seasonal allergic rhinitis.  If any benefits 
sought on appeal remain denied, the Veteran and 
his representative should be provided with a 
Supplemental Statement of the Case.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).

